Exhibit 10.2

June 29, 2018

Michael J. Bibak

687 Christians Drive

Harrisburg, PA 17112

Re: Notice of Non-Renewal of Executive Employment Agreement

Dear Michael:

This letter serves as Written Notice of the Corporation’s and Bank’s intention
not to extend the term of your Executive Employment Agreement with the Bank and
the Corporation, dated August 18, 2017, pursuant to Section 1.3(b) of that
Agreement. Consequently, the Executive Employment Agreement will expire
effective September 30, 2019.

We also remind you that you are a party to restrictive covenants regarding
non-competition, non-solicitation, confidentiality and non-disclosure as set
forth in Section 3 of your Executive Employment Agreement, and hat your
obligations under those restrictive covenants survive the expiration of the term
of the Executive Employment Agreement.

Sincerely,

 

/s/ Kirk D. Fox

Chief Executive Officer